Shepard, J. The appellant brings to this court a record in which is incorporated a bill of exceptions embodying nothing but a transcript of the evidence heard by the court below, and one exception by the appellant to the ruling of the court during the trial, but the exception so taken is thought so little of by counsel for the appellant that they do not allude to it either in their abstract or brief. Furthermore the appellant has assigned no errors upon the record, and because of, this fatal omission, to which counsel for appellee in his brief has called the attention of appellant’s counsel without evoking any reply, there is no question before this court. An assignment of errors in this court performs the same office as a declaration in a court of original jurisdiction. The omission can not be cured by attaching an assignment of errors to the abstract of the record. Ditch v. Sennott, 116 Ill. 288; Rule 15 of this court; Anderson v. Olin, 44 Ill App. 294; Waixel v. Harrison, 35 Ill. App. 571. The appeal must be dismissed, but without costs. Appeal dismissed.